UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO/A Tender Offer Statement Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 (Amendment No. 2) BARE ESCENTUALS, INC. (Name of Subject Company) BLUSH ACQUISITION CORPORATION SHISEIDO COMPANY, LIMITED (Names of Filing Persons (Purchasers) Common Stock, Par Value $.001 Per Share (Title of Class of Securities) 067511105 (CUSIP Number of Class of Securities) Takeshi Nakatsu General Manager, Business Development Department Shiseido
